Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-20 filed 05/04/2021 are pending for examination.

Continuation
2.	This application filed 05/24/2021 is a continuation of 16599997, filed 10/11/2019 ,now U.S. Patent #11042918.  See MPEP §201.07. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the cited Parent Applications. Also, in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered 'of record' in the above cited Parent Applications are now considered cited or 'of record' in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or 'of record' in the Parent Applications need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application. See MPEP §609.02 A. 2. Finally, Applicants are reminded that the prosecution history of the Parent Applications is relevant in this application. See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.1.	Claims 1-8 and 16-20  are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-12, 15-19 of U.S. Patent No. 11042918, hereinafter patent’918.  Although the claims at issue are not identical, they are not patentably distinct from each other because on comparing the claims 1-8 and 16-20 of the instant application with the claims 11—12, 15-19 of patent’918. See below, the highlighted limitations of claim 11 of the patent’918 are similar to the combined limitations of claims 1 and 3 of the instant application:

Claim 11 of patent ‘918:

11. A system comprising: a computing system comprising: a processor; a memory communicatively connected to the processor which stores program instructions executable by the processor, wherein, when executed the program instructions cause the system to:
 receive identification data associated with a customer; 
responsive to receiving the identification data, generate a user interface presentable at a remote customer service agent device, the user interface including: 
a customer account interface including customer account information, wherein the customer account information is associated with the identification data, the customer account interface having an appearance corresponding to a customer view of the customer account information; and 
at least one administrative option selectable by a customer service agent to execute a function affecting the customer account information, wherein the at least one administrative option is unavailable to the customer.

Claims 1 and 3 of instant Application:

1. A system comprising: one or more processors; a memory subsystem comprising at least one memory system communicatively connected to the one or more processors, the at least one memory system storing program instructions including a customer service tool, the program instructions being executable by the one or more processors to cause the system to: 
responsive to receiving identification data of a customer and validation information of the customer service agent, generate a user interface presentable at a remote customer service agent device, the user interface including: 
a customer account interface including order information associated with an order made by the customer, wherein the customer account information is associated with the identification data, the customer account interface having an appearance corresponding to a customer view of the customer account information; and 
an administrative option selectable by a customer service agent to cancel the order, wherein the administrative option is unavailable to the customer.

3. The system of claim 1, wherein the program instructions further cause the system to further include: receive identification data associated with a customer;



Further, the dependent claims 3, 4-8 from claim 1 of the instant application recite the same subject matter as claims 12, 15-19 respectively of the patent’918. Claims 16-20 of the instant  application recite similar limitations  as those of claims 1-5 and 8 of the instant application and are accordingly rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-12, 15-19 of U.S. Patent No. ‘918 .

3.2.	Claims 9-15  are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-7, and 10  of U.S. Patent No. 11042918, hereinafter patent’918.  Although the claims at issue are not identical, they are not patentably distinct from each other because on comparing the claims 19-15 of the instant application with the claims 1-2, 4-7 of patent’918. See below, the highlighted limitations of claim 1 of the patent’918 are similar to the limitations of claim 9 of the instant application:

Claim 1 of patent ‘918
1. A system comprising: 
a computing system comprising: a processor; a memory communicatively connected to the processor, the memory storing program instructions including a customer service tool, the program instructions being executable by the processor to cause the computing system to: 
receive validation information of a customer service agent; 
receive identification data associated with a customer; 
responsive to receiving the identification data and validation of the customer service agent, generate a user interface presentable at a remote customer service agent device, the user interface including:
 a first graphical representation of an active shopping cart of the customer, the active shopping cart being associated with the identification data, and the first graphical representation having an appearance corresponding to a customer view of the active shopping cart; and 
at least one administrative option selectable by the customer service agent to execute a function affecting the active shopping cart of the customer, wherein the at least one administrative option is unavailable to the customer.


Claim 9 of instant Application:


9. A method comprising: 
responsive to receiving identification data associated with a customer and validation information of the customer service agent, generating a user interface presentable at a remote customer service agent device, the user interface including: 
a first graphical representation of an active shopping cart of the customer, the active shopping cart being associated with the identification data, and the first graphical representation having an appearance corresponding to a customer view of the active shopping cart; and 
at least one administrative option selectable by the customer service agent to execute a function affecting the active shopping cart of the customer, wherein the at least one administrative option is unavailable to the customer.

Further, the dependent claims 10-15 from claim 9 of the instant application recite the same subject matter as claims 2, 4-7, and 10 respectively of the patent’918. 


Claim Rejections - 35 USC § 101
4	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, when analyzed per “2019 PEG”. 

	Step 1 analysis: 
Claims 9-20 are to a process comprising a series of steps,  which are statutory (Step 1: Yes).

	Step 2A Analysis:
Claim 9 recites:
A method comprising: 
responsive to receiving identification data associated with a customer and validation information of the customer service agent, generating a user interface presentable at a remote customer service agent device, the user interface including: a first graphical representation of an active shopping cart of the customer, the active shopping cart being associated with the identification data, and the first graphical representation having an appearance corresponding to a customer view of the active shopping cart; and 
at least one administrative option selectable by the customer service agent to execute a function affecting the active shopping cart of the customer, wherein the at least one administrative option is unavailable to the customer.

Step 2A Prong 1 analysis: Claims 9-20 recite abstract idea.
The highlighted limitations “at least one administrative option selectable by the customer service agent to execute a function affecting the active shopping cart of the customer, wherein the at least one administrative option is unavailable to the customer”, which, under their broadest reasonable interpretation, cover performance of a shopping and processing order activity falling within, “Certain Methods of Organized Human Activity”. For example, a store employee such as a customer service representative can make changes to a customer’s shopping cart including removing an item from the shopping cart if it cannot be supplied on account of a recall and can cancel the order. Thus claim 9  with its dependent claims 10-15 recites an abstract idea falling within “Certain Methods of Organized Human Activity”.
Independent claim 16 recites similar limitations as discussed above for claim 9. Therefore, claim16  is analyzed based on the same rational established for claim 9  amounting to reciting an abstract idea falling within “Certain Methods of Organized Human Activity”. Accordingly, claim 16 with its dependent claims 17-20 recite “Certain Methods of Organized Human Activity”.

Step 2A Prong 2 analysis:
Claims 9-20: The judicial exception is not integrated into a practical application.
	Claim 9 recites the additional limitations of responsive to receiving identification data associated with a customer and validation information of the customer service agent, generating a user interface presentable at a remote customer service agent device, the user interface including: a first graphical representation of an active shopping cart of the customer, the active shopping cart being associated with the identification data, and the first graphical representation having an appearance corresponding to a customer view of the active shopping cart, which , as drafted, do not recite using any device to implement this step and it merely amounts to as a part of a plan or scheme which can be written manually with a pen and paper. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim 9 is directed to an abstract idea.
Dependent claims 10-15 recite limitations which are mere extension of the limitations of claim 9 representing a mere scheme or plan which of steps to be carried without reciting any engagement of a device , which all are recited at a high level of generality  and do not impose any meaningful limits on practicing the abstract idea. Therefore, dependent claims 10-15, similar to claim 9 are directed to an abstract idea.
Since limitations of claims 15-20  are similar to the limitations of claims 9-15 as they merely recite steps to be carried out without engagement of any device represent a mere scheme or plan which can be put on a paper with a pen and do not impose any meaningful limits on practicing the abstract idea. Therefore claims 15-20 are directed to abstract ideas.
Step 2A=Yes. Claims 9-20 are directed to abstract ideas.

Step 2B analysis:	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Since claims are as per Step 2A are directed to an abstract idea, they have to be analyzed per Step 2B, if they recite an inventive step, i.e., the claim recite additional elements or a combination of elements which merely represent steps to be carried out as a part of a scheme or a plan put on a paper and do not recite involvement of any machine or device to execute them, they do not amount to “Significantly More” than the judicial exception in the claim.
Step 2B=NO. Claim9-20 are patent ineligible.

5.	Claims 1-8 are patent eligible:
	Claim 1 is independent claim and claims 2-8 depend from claim 1. 
Per Step 1, claims 1-8 are to a system,  which are statutory (Step 1: Yes). 
Step 2A, prong one, analysis: Claim 1 recites the limitations “an administrative option selectable by a customer service agent to cancel the order, wherein the administrative option is unavailable to the customer”, which, under their broadest reasonable interpretation, cover performance of a shopping and processing order activity falling within, “Certain Methods of Organized Human Activity”. For example, a store employee such as a customer service representative can make changes to a customer’s shopping cart including removing an item from the shopping cart if it cannot be supplied on account of a recall and cancel the order. Thus claim 1  with its dependent claims 2-8 recites an abstract idea falling within “Certain Methods of Organized Human Activity”.
Step 2A, prong two analysis: Claim 1 recites the additional limitations comprising one or more processors; a memory subsystem comprising at least one memory system communicatively connected to the one or more processors, the at least one memory system storing program instructions including a customer service tool, the program instructions being executable by the one or more processors to cause the system to: responsive to receiving identification data of a customer and validation information of the customer service agent, generate a user interface presentable at a remote customer service agent device, the user interface including: a customer account interface including order information associated with an order made by the customer, wherein the customer account information is associated with the identification data, the customer account interface having an appearance corresponding to a customer view of the customer account information. 
The combination of additional elements integrate the abstract idea into a practical application . Specifically, the combination of additional elements recites a specific improvement over prior art systems  by generating and presenting a customer account interface at a remote customer service agent device responsive to receiving a customer identification and validation of the  customer service agent, wherein the presented customer account interface includes  order information associated with the customer and an appearance corresponding to a customer view of the customer account information so that an administrative option is available for selection by a customer service agent to cancel the order, but not available to the customer.  The claim 1 as a whole integrates the certain method  of organizing human activity into a practical application. Accordingly, claim 1 and its dependent claims 2-8 are patent eligible. 

6. 	Prior art discussion:
	6.1.	Claims 1-8: 
	The prior art of record, alone or combined, neither teaches nor renders obvious as a whole, the limitations comprising one or more processors executing the steps of 
responsive to receiving identification data of a customer and validation information of the customer service agent, generating a user interface presentable at a remote customer service agent device, the user interface including a customer account interface including order information associated with an order made by the customer, wherein the customer account information is associated with the identification data, the customer account interface having an appearance corresponding to a customer view of the customer account information, and an administrative option selectable by a customer service agent to cancel the order, wherein the administrative option is unavailable to the customer [See independent claim 1. Claims 2-8 depend from claim 1.].
	Note: By filing a proper Terminal Disclaimer the non-statutory double patenting rejection of claims 1-8 can be overcome and claims 1-8 can be placed in condition for allowance, provided if any other pending rejected claims are canceled.

	6.2.	Claims 9-15:
		The prior art of record, alone or combined, neither teaches nor renders obvious as a whole, the limitations comprising the steps of  responsive to receiving identification data associated with a customer and validation information of the customer service agent, generating a user interface presentable at a remote customer service agent device, the user interface including: a first graphical representation of an active shopping cart of the customer, the active shopping cart being associated with the identification data, and the first graphical representation having an appearance corresponding to a customer view of the active shopping cart; and at least one administrative option selectable by the customer service agent to execute a function affecting the active shopping cart of the customer, wherein the at least one administrative option is unavailable to the customer [See independent claim 9. Claims 10-15  depend from claim 9.].
	Note: By filing a proper Terminal Disclaimer to overcome the non-statutory double patenting rejection of claims 9-15 and amending them to overcome 35 USC 101 rejection, claims 9-15 can be placed in condition for allowance, provided if any other pending rejected claims are canceled.

	6.3: 	Claims 16-20:
		The prior art of record, alone or combined, neither teaches nor renders obvious as a whole, the limitations comprising the steps of in response to receiving identification data associated with a customer, providing a user interface to a customer service agent, the user interface including a customer account interface including order information associated with an order made by the customer, wherein the customer account information is associated with the identification data, the customer account interface having an appearance corresponding to a customer view of the customer account information, and an administrative option selectable by a customer service agent to cancel the order, wherein the administrative option is unavailable to the customer [See independent claim 16. Claims 17-20  depend from claim 16.].
	Note: By filing a proper Terminal Disclaimer to overcome the non-statutory double patenting rejection of claims 16-20 and further amending them to overcome 35 USC 101 rejection, claims 16-20 can be placed in condition for allowance, provided if any other pending rejected claims are canceled.

7.	Best Prior art references :
	(i)	Voss [US2021 0117948 A1; see para 0061] discloses a transaction management module configured to manage shopkeeper sign-in; digital “shopping cart” initiation and population, customer identification, customer record lookup (e.g., using name, phone number, and/or barcode and/or quick response (QR) code(s)) and customer account summary display, customer credit lookup and updating, customer loyalty currency credit lookup, updating and expenditure,  user inputs from and prompts to the user interface 70, including by generating user prompts for adjusting product and/or photographic element 44 positioning in response to such outputs and/or selecting from among candidate products, populating the display with identified products, or the like, and  permitting shopkeeper and/or customer manipulation of transaction metadata relating to the customer, managing shopkeeper and/or customer data management processes and/or combinations of any of the foregoing.
	(ii)	Coronel [US 20150039381 A1; see paras 0005 and 0033] discloses a system, computer program product, and method for electronically processing a customer request comprising initiating presentation of a first interface for a first user [see para 0033 the user can be a customer service agent] to input information associated with a customer request, wherein the information associated with the customer request includes at least a portion of a customer identification number, submitting the customer request into a queue for display to a second user, wherein the customer identification number is masked, initiating presentation of a second interface to the second user, wherein the second interface displays the information associated with the customer request, wherein the information associated with the customer request is editable, processing the customer request, wherein processing the customer request comprises at least one of executing or denying the customer request; and transmitting a first user message to the first user, in response to processing the customer request, wherein the first user message includes a status associated with the customer request.
	(iii)	Jackson et al. [US 20090172565 A1; see para 0130] discloses an embodiment whereby  allowing different interfaces for different users who are synchronizing and/or sharing content between multiple instances of shopping carts, checkout interfaces and/or other similar transactional interfaces connected in a real-time and/or near real-time session between a user and one or more customer service representatives, sales people, brokers, agents, and/or other advisors.	
	(iv)	Hopson et al. [US 20040068443 A1; see claim 23]  discloses providing a customer interface to submit an online order and to submit an online service request with respect to the online order,  providing a member proxy interface for communicating with the online database, and providing a customer service representative interface for communicating with the online database, the customer service interface permitting a customer service representative access to the first, second and third tables and permitting the customer service representative to request changes to information relating to the online order in the second tables and to change the some and the other information relating to the customer information in the third tables.
	(v)	Baker et al. [US Patent 10,645, 171 B1; see col.10, lines 28-33] discloses using a  client application, the CSR  [customer service representative] can remove “DVR” and add “Premium”, “Telephone”, “Voice Mail”, “Telephone”, and “Voice Mail” services to the customer's electronic shopping cart, which can be displayed on a screen to the customer or the customer service representative.

	NPL reference:
(vi)	Article, “ Tracking Referral Program Activity through Customer Relationship Management Software with NextBee: Salesforce, NetSuite, Microsoft Dynamics - Quality Leads Increase When Your CRM System Works Seamlessly with Your Referral Program”; published in  PR Newswire [New York] 07 Jan 2014; retrieved from Dialog on 11/18/2022 discloses sharing the customer service agent .sharing shopping cart with the customer and offering discounts.

Foreign reference:
(vii)	WO 0068859 A2 [see Abstract] discloses that a webstore,  responsive to receiving from the customer a selection of a particular item from displayed data for adding that item to a shopping cart, processes the selected item request to verify that there is sufficient capacity in selected subsystems to ensure that the selected item can be fulfilled and delivered to the customer at the specified delivery window. Once the Webstore Subsystem verifies that the selected item may be added to the customer's shopping cart, the webstore updates the capacity information in the Webstore database to ensure that the selected item need to be fulfilled and delivered to the customer and adds the item to the shopping cart and displays (36) this information to the customer.

Note: None of the above cited references, alone or combined, teach or render obvious all the limitations, as a whole, as drafted in independent claims 1, 9, and 16.

Conclusion

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	(i) Muszynski [US 20120265567 A1; see para  0054] discloses an embodiment using  a CRM system configured to allow a customer service agent to create and modify orders in an electronic commerce system, search and display existing orders in the electronic commerce system, view existing order histories in the electronic commerce system, complete partial orders in the electronic commerce system, and to access order fulfillment status of existing orders in the electronic commerce system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH C GARG whose telephone number is (571)272-6756. The examiner can normally be reached Max-Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH C GARG/Primary Examiner, Art Unit 3625